Citation Nr: 9921324	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a neurologic disability 
involving the lower extremities, to include a sciatic nerve 
condition.

4.  Entitlement to service connection for a chronic back 
disability.  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 7, 1991 to July 26, 
1991.

This matter was initially before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating action of the 
Hartford, Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1993, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

The Board remanded the case in January 1996 and February 1997 for 
further development.


REMAND

It was contemplated that examinations conducted after the most 
recent Board remand would yield sufficient medical evidence to 
determine the questions on appeal.  Despite the fact that the 
veteran was afforded two separate examinations, the Board finds 
that the medical evidence of record is still insufficient and 
another remand is necessary.  

The report of a July 1997 VA examination, presumably an 
orthopedic examination, included that examiner's comment that the 
veteran's complaints were not secondary to a musculoskeletal 
disability.  The report of a June 1998 VA examination detailed 
neurological findings and included the examiner's impression that 
"[t]here doesn't seem to be any reason to doubt that the 
[veteran's] symptoms which she complains of could be related to 
her experience in boot camp."  The examiner concluded that the 
"only diagnosis I can really make would be sensory abnormalities 
suggestive of some L5 nerve root irritation without any specific 
anatomical or electrophysiological correlate."  

The Board finds that, given the various disabilities claimed by 
the veteran and the lack of a definitive diagnosis, it is not 
possible to decide the issue of service connection without 
exercising independent judgment on medical matters.  Thus, 
further examination is warranted.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Board further notes that the veteran did not respond to an 
April 1997 RO request for information to facilitate obtaining 
pertinent private treatment records, specifically from Yale New 
Haven Hospital and Dr. Auld.  On remand, the RO should make 
another attempt to contact the veteran and obtain that 
information.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps to 
contact the veteran in order to obtain the 
names and addresses of all medical care 
providers who treated her for complaints 
regarding the disabilities at issue since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources, including records from 
Dr. Auld, dated from July 1991 to November 
1992, as well as treatment records from the 
Yale New Haven Hospital, dated from July 
1991 to the present.

2.  After the records requested above have 
been obtained, the VA physician who 
examined the veteran and provided the 
opinion in June 1998 should review the 
entire claims folder and offer a definitive 
diagnosis.  If that physician determines 
that another examination is not warranted, 
the physician should so state.  If the 
physician who rendered the June 1998 
opinion is unavailable, or that physician 
determines that another examination is 
necessary, the veteran should be afforded 
an appropriate VA examination in order to 
reconcile the available clinical 
information and offer a definitive 
diagnosis.  The claims folder must be made 
available to the examiner for review prior 
to the examination and all indicated 
testing should be conducted.  The examiner 
should attempt to reconcile previous 
diagnoses and clinical findings, to the 
extent possible.  Based on the examination, 
if deemed necessary, and study of the case, 
the examiner is requested to offer an 
opinion as to the etiology and likely date 
of onset of any and all diagnoses entered 
or noted on examination.  Complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the diagnosis 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again review 
the veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


